—Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about June 23, 1998, which granted plaintiff’s motion for an award of expert fees in the amount of $13,300 to cover the court appearances and trial preparation of Dr. Robert McMullen, unanimously affirmed, with costs.
*459The motion court’s directive in this matrimonial action, requiring defendant to pay litigation expenses incurred by reason of plaintiffs election to call as a witness her treating medical specialist, was entirely proper. The specialist’s testimony was highly relevant to plaintiffs case and plaintiff herself did not have the funds to pay the specialist for the many hours of professional time his testimony’s preparation and delivery entailed. Accordingly, since the contested interim award was necessary to enable plaintiff adequately to present her case and, thus, to prevent defendant from obtaining an undue advantage in the litigation by reason of his superior economic resources, the award was not merely authorized by Domestic Relations Law § 237, but essential to the achievement of its ends as between the parties at bar (see, Wyser-Pratte v Wyser-Pratte, 160 AD2d 290). We note also that even if there had been some inequity in the subject interim award, defendant’s proper course under the circumstances would have been to seek a speedy trial of the matrimonial action, in the aftermath of which reallocation of the contested pendente lite award could be sought based upon a complete record (see, Eisenberg v Eisenberg, 169 AD2d 588). Concur — Ellerin, J. P., Wallach, Mazzarelli and Andrias, JJ.